Title: From James Madison to James P. Preston, [ca. 12] March 1819
From: Madison, James
To: Preston, James P.


Dear Sir
Montpellier [ca. 12] Mar 1819
I have received your letter of Feby. 27. inclosing the appointment of me as a Visitor of the University of Virginia. However indisposed to public trusts, for which I am aware that every day is unfitting me, I can not decline a participation in the care of an Institution so honorable to the Public Councils of the State, and so auspicious to the coming generations of its Citizens. Should the discharge of what I undertake be short of what may be due from the appointment, I have the reflection that a remedy will always be at hand in the choice of a successor, who, though not by more zeal, may in every other respect be better entitled to the charge with which you have honoured me. I pray you Sir, to be assured of my very great esteem & my highest respect
James Madison
